DETAILED ACTION
The present application, filed 06/25/2020, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: on page 6 of the claims, it appears that “22-24. (canceled) first terminal when the inductor current reaches the upper bound” should be “22-24. (canceled)”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sreenivas et al. (“Sreenivas”, US 8,692,535).
Re claim 1, Sreenivas teaches a switching regulator [Fig 2] that generates an output voltage [output voltage] from an input voltage [Vin], the switching regulator 
Re claim 2, Sreenivas teaches wherein the load estimator estimates the load based on a period in which the inductor current is equal to or greater than the lower bound [Col 5, ln 57-65].
Re claim 8, Sreenivas teaches a comparator [260] that compares a reference voltage [Vth-Vadj] to a feedback voltage [190] generated from the output voltage and generate a comparison signal, wherein the switch driver is further configured to turn ON the first switch when the feedback voltage is less than the reference voltage [Col 10, 3-14].
Re claim 11, Sreenivas teaches a capacitor [Co, Fig 1] coupled to the second terminal, wherein the output voltage is generated in the second terminal.


Allowable Subject Matter
Claims 12, 13, 16-18, 20, 21, 25, and 26 are allowed.
Claims 3-7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 3 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “a second current detector that detects when the inductor current reaches an upper bound of the inductor current, and generates a second detection signal, wherein the load estimator estimates the load further in response to the upper bound” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 9 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “the comparator has hysteresis, and the switch driver is further configured to selectively turn ON the first switch in response to the comparison signal when the inductor current reaches the lower bound” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 12 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “detect when the inductor current reaches an upper bound or a lower bound, and adjust the lower bound based on the estimated load; and a switch driver configured to control the first switch 
Re claim 20 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “detecting that an inductor current passing from a first terminal of an inductor to a second terminal of the inductor reaches an upper bound or a lower bound and generating a detection result; estimating a load in response to the inductor current; and adjusting the lower bound based on the estimated load” in combination with the additionally claimed features, as are claimed by Applicant.

Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaKaisha Jackson/
Examiner, Art Unit 2838